Citation Nr: 1127927	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, and again in September 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.


FINDINGS OF FACT

1.  A right knee disorder was not shown in service or until many years thereafter.  

2.  There is no credible evidence linking a right knee disorder to service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder to include as secondary to service-connected pes planus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in December 2009, that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim were readjudicated, and supplemental statements of the case were issued in June 2010 and March 2001.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in December 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  Also a VA medical opinion pertinent to the issue was obtained.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is more than adequate.  An opinion was rendered after a review of the file and the opinion provided an adequate basis for a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The RO requested information from the Veteran regarding any treatment he had for his right knee disorder and he did not respond.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Evidence

The service treatment records show no complaint, diagnosis or treatment for a right knee disorder.  His August 1993 separation examination report shows that clinical evaluation of the lower extremities was normal.  On VA examination in March 2002, no knee complaints were noted.  VA medical records beginning in 2003 have been reviewed.  In November 2005, they show that the Veteran underwent a right knee arthroscopy.  

In April 2010, a VA clinician offered an opinion in which he stated that the claims file was reviewed and revealed a medial meniscus injury and a right knee arthroscopy performed in November 2005.  The examiner stated that there appeared to be no relationship of this injury to the Veteran's military service because there is no evidence of injury to the right knee in the military.  

In a September 2010 addendum, the same VA examiner stated that the claims file had been again reviewed and opined that it was not as least as likely as not that the Veteran's right knee medial meniscus injury was related to the service-connected pes planus.  The VA examiner again reviewed the claims file and proffered a January 2011 addendum in which it was noted that the claims file revealed a medial meniscus injury and right knee arthroscopy in November 2005.  The examiner stated that there appeared to be no relationship of this knee injury to military service as there was no evidence of injury to the right knee while in the military.  He opined that there was also no evidence that the right knee condition was aggravated by the service-connected pes planus.  It was therefore not at least as likely as not that the Veteran's knee injury was service-related and either aggravated or caused by his bilateral pes planus.  The examiner explained that his opinion was based on examination, X-rays, and review of the records. 

Discussion

The Veteran contends that he has a right knee disorder that was either caused or aggravated by a service-connected disorder, specifically his pes planus.  Therefore, the Board will primarily focus on the Veteran's theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

As to direct service connection, the record contains medical evidence of a currently manifested right knee disorder inasmuch as the Veteran underwent a right knee arthroscopy in 2005 and a medial meniscus injury has been noted.  Service records show no treatment for a right knee disorder.  The earliest evidence of any right knee abnormality was noted in a VA record dated in 2005.  This significant lapse in time between active service which ended in 1993 and the first evidence of the Veteran's claimed condition weighs against the claim based on the theory of direct service connection.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Veteran has not specifically alleged, nor does the evidence reflect that a right knee disorder was incurred in or is etiologically related to his period of active service.  Additionally a VA medical examiner has stated that the current knee disorder is not related to service.  This finding stands uncontradicted in the record.  Thus service connection on a direct basis is not supported by the evidence of record.  Additionally the Veteran has not contended that the disorder was manifested at any time prior to 2005.  Thus a discussion regarding continuity of symptoms is not necessary.  

The remaining question is whether or not a right knee disorder was incurred secondary to a service-connected disorder, specifically claimed by the Veteran as pes planus.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this regard, the evidence of record does not establish that the Veteran's right knee disorder is in any way etiologically or causally associated with service-connected pes planus.  There has been no medical evidence or opinion presented for the record which establishes or even suggests that such an etiological relationship exists.  In fact, in opinions dated in April 2010, September 2010, and January 2011 a VA examiner has stated that there is no relationship based on causation or aggravation.  This finding was determined after a review of the claims file and the basis for the finding was given.  As such, the Board finds the opinion to be competent and reliable.  Moreover, the opinion stands uncontradicted by any other competent evidence of record.  

In essence, the only evidence supporting the Veteran's contention of an etiological relationship between his right knee disorder and service connected pes planus consists of his own bare assertions.  While the Veteran is certainly competent to relate his symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation, particularly on a secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond his competency as a lay person to provide such an opinion.  As such, the lay accounts provided by the Veteran as to etiology of his right knee disorder have no probative value.  Moreover, his opinion is entirely unsupported by the medical evidence of record, which does not even suggest a relationship between a currently claimed right knee disorder and service-connected pes planus.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Essentially, as the weight of the competent and probative medical evidence is against a finding that the Veteran's right knee disorder is related to service-connected pes planus, or that service connection is otherwise warranted on a direct basis, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The benefit sought on appeal is therefore denied.


ORDER

Service connection for a right knee disorder, to include as secondary to the service-connected bilateral pes planus, is denied.




____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


